In re James River Insurance Company;—Defendant; Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Civil District Court Div. N, No. 09-6340; to the Court of Appeal, Fourth Circuit, No. 2010-C-0272.
Granted. Although relator was unable to produce a copy of the order setting the return date, the evidence attached to the application reveals the application to the court of appeal was filed timely. See Rambo v. Willis-Knighton Bossier Health Center, 00-2157 (La.7/28/00), 766 So.2d 1262. Accordingly, the application is remanded to the court of appeal for consideration on the merits.